Citation Nr: 1023455	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  96-00 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
vertigo.

2.  Entitlement to an effective date earlier than February 
12, 1992, for the grant of service connection for residuals 
of a medial collateral ligament strain of the left knee. 

3.  Entitlement to an effective date earlier than April 23, 
2009, for the grant of service connection for ligament laxity 
of the left knee. 

4.  Entitlement to a disability rating in excess of 20 
percent for residuals of a medial collateral ligament strain 
of the left knee. 

5.  Entitlement to an initial disability rating in excess of 
10 percent for ligament laxity of the left knee. 

6.  Entitlement to a compensable disability rating for 
bilateral hearing loss disability. 

REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from three rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C. and one rating decision by the RO in 
Roanoke, Virginia.  Specifically, rating decisions by the 
Washington RO in May 1995 denied reopening a previously-
denied claim of service connection for vertigo; a rating 
decision in July 1996 denied an increased rating for a 
service-connected left knee disability and also denied an 
earlier effective date for service connection for that 
disability; and a rating decision in June 1999 denied an 
increased rating for service-connected bilateral hearing loss 
disability.  Finally, a rating decision in September 2009 by 
the Roanoke RO granted service connection for left knee 
ligament laxity; the Veteran has appealed both the initial 10 
percent disability rating and the assigned effective date of 
service connection. 

In an August 2005 decision the Board denied reopening of the 
claim of entitlement to service connection for vertigo; 
denied an effective date prior to February 12, 1992, for the 
grant of service connection for residuals of a medial 
collateral ligament strain of the left knee; denied a rating 
in excess of 20 percent for residuals of a medial collateral 
ligament strain of the left knee; and denied a compensable 
disability rating for bilateral hearing loss.  The Veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a Memorandum Decision dated 
in February 2008, the Court vacated the Board's August 2005 
decision and remanded those matters to the Board for 
development consistent with the Court's Order.

The Board remanded the case in September 2008 and January 
2009 for actions in compliance with the Court's Order.  The 
case has now been returned to the Board for further appellate 
action.


FINDINGS OF FACT

1.  Service connection for vertigo was denied in decision by 
the Board in April 1982 that was not appealable, based on its 
determination that vertigo preexisted service and was not 
aggravated by service,  

2.  Evidence received since the Board's decision in April 
1982 is cumulative or redundant of the evidence previously of 
record or is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection.

3.  The Veteran did not submit an unresolved formal or 
informal claim of entitlement to service connection for a 
left knee disorder between the last final denial of service 
connection in April 1991 and the currently-assigned date of 
service connection of February 12, 1992.

4.  Ligament laxity of the left knee was first shown on April 
23, 2009.

5.  During the period under review the residuals of a medial 
collateral ligament strain of the left knee have been 
manifested by limitation of flexion; flexion has not been 
limited to less than 30 degrees and there is no limitation of 
extension.

6.  From April 23, 2009, the ligament laxity of the Veteran's 
left knee has been manifested by instability that more nearly 
approximates slight than moderate.

7.  During the period under review the Veteran's bilateral 
hearing loss disability has been manifested at worst by a 
Level III hearing impairment in the right ear and a Level I 
hearing impairment in the left ear.


CONCLUSIONS OF LAW

1.  New and material has not been presented to reopen the 
claim of entitlement to service connection for vertigo.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  The criteria for an effective date earlier than February 
12, 1992, for the grant of service connection for residuals 
of a medial collateral ligament strain of the left knee are 
not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2009).  

3.  The criteria for an effective date earlier than April 23, 
2009, for the grant of service connection for ligament laxity 
of the left knee are not met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2009).  

4.  The criteria for a disability rating in excess of 20 
percent for residuals of a medial collateral ligament strain 
of the left knee are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5258-5261 (2009).

5.  The criteria for an initial disability rating in excess 
of 10 percent for ligament laxity of the left knee are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5257 (2009).

6.  The criteria for a compensable disability rating for 
bilateral hearing loss disability are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for 
vertigo; entitlement to earlier effective dates for service 
connection for residuals of a medial collateral ligament 
strain of the left knee and for ligament laxity of the left 
knee; and entitlement to increased disability ratings for 
residuals of a medial collateral ligament strain of the left 
knee, ligament laxity of the left knee and bilateral hearing 
loss disability.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VCAA notice requirements in regard to new and material 
evidence claims require VA to send a specific notice letter 
to the claimant that: (1) notifies him or he of the evidence 
and information necessary to reopen the claim (i.e., 
describes what is meant by new and material evidence); (2) 
identifies what specific evidence is required to substantiate 
the element or elements needed for service connection that 
were found insufficient in the prior denial on the merits; 
and (3) provides general VCAA notice for the underlying 
service connection claim.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The Veteran was not provided notice fully compliant with the 
VCAA prior to the issuance of those rating decisions on 
appeal that were issued prior to enactment of the VCAA.  
However, during the course of the appeal the originating 
agency sent the Veteran a letter in May 2004 that informed 
him of the elements required to support claims for service 
connection and earlier effective dates.  A letter in October 
2004 informed the Veteran of the elements required to support 
a claim for an increased rating for a service-connected 
disability.  A letter in March 2009 informed him of the 
effective-date and disability-rating elements, and a letter 
in August 2009 provided notice compliant with Kent.

Although the letters above were sent after the initial 
adjudication of the claims, the Board finds there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the claims.  There is no indication in the 
record or reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).  

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of his claims.  In this 
regard, the Board notes that service treatment records 
(STRs), Social Security Administration (SSA) records, and VA 
outpatient records were obtained.  Neither the Veteran nor 
his representative has identified any outstanding evidence 
that could be obtained to substantiate any of the claims.  
The Board is also unaware of any such evidence.

The Veteran has also been afforded appropriate VA 
examinations for his claimed disabilities.  The Veteran's 
representative asserts that the most recent VA knee 
examination in May 2009 is inadequate because it is outdated; 
however, the representative has not asserted, and the record 
does not show, that the Veteran's knee disability has 
increased significantly in severity since that examination.  
The Board accordingly finds the May 2009 examination is 
adequate for the purpose of adjudicating this long-delayed 
claim.  The Veteran's representative also asserts he should 
be afforded a new VA examination for vertigo, but the Board 
notes in that regard that for a finally-denied claim, VA is 
not required under the VCAA to provide a medical examination 
unless the claim is first reopened upon receipt of new and 
material evidence.  38 C.F.R. § 3.159(c)(4)(C)(iii).  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  The Board will accordingly address the merits 
of the claims on appeal.

New and Material Evidence

Legal Principles

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Generally, a claim which has been denied in an unappealed 
Board decision may not thereafter be reopened and allowed. 38 
U.S.C.A. § 7104(b) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2009), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

The evidence that must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

Review of the file shows the Board denied service connection 
for the claimed vertigo by a decision issued in April 1982 
that was not subject to appeal, finding that the Veteran's 
vertigo existed prior to service and was symptomatic therein 
but did not increase in severity during service.  The Board 
also determined that Ménière's disease was not present in 
service and was not presently diagnosed.  The Board's 
decision is final.  

The evidence of record at the time of the Board's April 1982 
decision consisted of the following: (1) STRs including a 
June 1967 induction examination report noting a history of 
dizziness related to posture prior to service and including a 
September 1967 service separation examination report noting a 
history during service of dizziness on prolonged standing.  
(2) A letter dated in October 1978 from the Veteran's private 
physician, Dr. S. G. Hobart Jr., reporting the Veteran had a 
history of complaints of some vertigo but did not have a true 
vertigo; rather, the Veteran's complaints were brought on by 
a change in position.  (3) A subsequent statement from Dr. 
Hobart dated in May 1979 noting the Veteran had a 
sensorineural hearing loss and some vertigo that was usually 
positional in origin.  (4) Report of a VA audiological 
examination in January 1979 that is negative for findings 
related to vertigo.  (5) Subsequent VA medical opinion dated 
in March 1979 noting a history of vertigo unrelated to the 
service-connected hearing loss.  (6) May 1979 addendum to the 
March 1979 VA medical opinion noting that vertigo was not 
found; the Veteran had a history of dizziness when changing 
positions but this was not true vertigo.  (7) A letter dated 
in October 1979 from the Veteran's wife, a registered nurse, 
noting the Veteran had been treated for malaria in Vietnam 
and stating his current vertigo was related to the side 
effects of quinine used to treat his malaria during service.  
(8) A December 1979 VA ears-nose-throat (ENT) consultation 
report noting the Veteran had a history of malaria and had 
been given quinine and had noticed vertigo years ago but 
could not figure out what to do about it.  (9)  A record from 
Dr. William Fisher dated in August 1981 showing the Veteran 
reported a history of continuous dizziness since Vietnam.

Evidence received since the Board's April 1982 decision 
consists in relevant part of the following:

(1)  Document titled North Carolina Teacher Screening and 
Observation Record, undated but submitted by the Veteran in 
November 1982, with cover letter asserting he did not have 
vertigo prior to service (the document is silent in regard to 
observed vertigo or dizziness but does not have a check-the-
box category for such symptoms). 

(2) A November 1990 VA audiology/speech pathology 
consultation report noting the Veteran had tinnitus but did 
not have true vertigo.

(3)  A February 1991 statement from Dr. Henry W. Traylor Jr. 
noting the Veteran was evaluated in November 1990 for vertigo 
and ringing in both ears; at the present time he was being 
treated for these illnesses of which the cause and etiology 
were undetermined.

(4)  A statement from the Veteran dated February 12, 1992, 
requesting evaluation for vertigo (petition to reopen). 

(5) Treatment notes from VA dated in April 1992 showing 
normal electronystagmogram (ENG), brain stem auditory evoked 
response (BAER) testing suggestive of bilateral cochlear 
lesions, and subsequent audiological consult recommending 
follow-up by neurology.

(6)  A June 1992 VA outpatient treatment record noting the 
Veteran reported a 12-year history of dizziness. He described 
sensations of lightheadedness and true vertigo (slow 
spinning) and dysequilibrium.  These feelings were associated 
with rising from a supine or seated position and sudden head 
movements.  He denied any associated loss of consciousness or 
headaches.  However, he occasionally had palpitations or 
transient visual blurring.  Etiologies to be considered were 
Ménière's disease, venous blood insufficiency, and neuroma.

(7)  Private treatment records showing that in August 1993 
the Veteran sought private medical treatment with complaints 
of spinal pain and headaches due to injury in an automobile 
accident when another vehicle struck his van in the rear.  It 
was noted that he had a history of vertigo.  His lower 
extremity neurovascular status was intact and no 
nonphysiologic responses were noted.

(8)  A November 1995 VA neurological outpatient treatment 
record noting the Veteran complained of vertigo and dizziness 
but was found to be neurologically stable.

(9)  A February 1996 VA Agent Orange examination report 
noting the Veteran reported chronic dizziness since active 
service.  He reported a history of perforated eardrums in 
1967.  The Veteran's central nervous system was within normal 
limits despite his reported history of dizziness relieved by 
Antivert.  The examiner's impression was chronic dizziness of 
unknown cause.

(10)  VA outpatient treatment records in June 1996 showing 
the Veteran sought VA medical treatment inquiring about the 
causes of vertigo; he also complained of snoring and 
headaches.  He had no spinning vertigo and computed 
tomography (CT) was normal.  He was referred to the sleep 
clinic for evaluation of sleep apnea.  (A subsequent VA sleep 
study in June 2006 confirmed severe sleep apnea.)

(11)  A VA ear disease examination report dated in June 2000 
noting he reported developing vertigo after being exposed to 
noise, primarily artillery fire, during his active service.  
ENG was inconclusive as the Veteran became nauseated during 
testing and declined to complete or reschedule the 
evaluation.  The examiner opined the Veteran's hearing loss 
and tinnitus were more likely than not related to noise 
exposure during military service; however, the cause of the 
Veteran's vertigo had not been evaluated sufficiently to 
offer an opinion regarding etiology.

(12)  A VA audiological evaluation in July 2000 in which it 
was noted the Veteran did not report true vertigo; rather, he 
reported constant imbalance which he reported could be 
associated with migraines.

(13)  An August 2000 statement by the Deputy Director of the 
Audiology and Speech Pathology Service at the Washington, 
D.C., VA Medical Center (VAMC) proffering an opinion as to 
the relationship between the Veteran's claimed vertigo and 
his active military service.  The reviewer noted the Veteran 
had a history of recurrent complaints of dizziness since 
1967; however, the record provided conflicting evidence as to 
whether he suffered from dizziness or vertigo.  While early 
records were contradictory on the presence of vertigo, more 
recent findings indicated vertigo in combination with more 
diffuse dizziness complaints (lightheadedness).  It was noted 
that vertigo is not caused by hearing loss or tinnitus; 
however, some disorders such as endolymphatic hydrops, viral 
infections, or trauma can cause a combination of hearing 
loss, tinnitus, and balance disorders.  The reviewer noted 
that STRs showed evidence of positional dizziness that 
existed prior to service; while this condition was noted 
again at discharge, the description did not indicate that the 
condition had been aggravated by military service.  Objective 
balance testing designed to assess the causes of vertigo and 
dizziness was performed in 1978, 1979 and 1992; none of these 
tests indicated the Veteran had peripheral vestibular 
dysfunction consistent with labyrinthitis or endolymphatic 
hydrops (Ménière's Disease).  However, it was evident to the 
examiner that the Veteran suffered from a balance disorder 
that was possibly progressive.  The Veteran was being treated 
symptomatically for dizziness with apparent partial relief.  
The most recent ENG testing indicated reduced labyrinthine 
reactivity in the left ear; however, the testing was 
incomplete. The existence of progressive vestibulopathy could 
not be ruled out.

The reviewer noted the Veteran had been treated with drugs 
for malaria that were known to be ototoxic.  Given the fact 
that a transient hearing problem was noted during treatment, 
ototoxicity could not be ruled out; however, the role of 
quinine or chlorquinine vestibulopathy was doubted because 
objective balance (ENG) tests performed in 1978 and 1979 
showed no evidence of peripheral vestibular dysfunction or 
spontaneous nystagmus.  One would expect that if the Veteran 
had suffered vestibilotoxicity sufficient to cause chronic 
complaints of dizziness or vertigo, then the condition would 
be manifest as uncompensated nystagmus or reduced 
labyrinthine reactivity.

The reviewer opined the Veteran suffered from vertigo as 
documented by medical examination; however, the evidence 
provided no clear or conclusive evidence as to etiology of 
the disorder.  The condition appeared to have been 
qualitatively similar to the complaint noted in 1978.  There 
was evidence of a balance disorder of some kind that 
preexisted service and that the balance disorder may be 
progressive.  However, objective ENG tests had not 
demonstrated nystagmus normally associated with vertigo.  The 
Veteran's balance disorder did not appear to be due to 
military service because there was evidence that the balance 
disorder existed prior to service and there was no evidence 
in the record that the condition was aggravated by service.  
Vertigo is not due to hearing loss or tinnitus and the 
Veteran's hearing loss, tinnitus, and vertigo were not 
related to a common disorder such as Ménière's Disease or 
labyrinthitis.  As there was no definitive diagnosis for the 
Veteran's condition, it was impossible to provide with 
reasonable medical certainty an opinion as to the 
relationship between the Veteran's balance disorder and other 
medical conditions.

(14)  VA audiology clinic notes in July 2000 showing all 
occulomotor tests within normal limits and no spontaneous, 
gaze or positional nystagmus noted.  Warm caloric irrigation 
tests were aborted because the Veteran complained of nausea.

On review of the above, the Board finds that new and material 
evidence has not been received to reopen the previously-
denied claim.  The medical evidence added to the record since 
the Board denial shows extensive workups to try to refine the 
Veteran's diagnosis, and the later medical evidence leans 
toward diagnosis of actual vertigo versus positional 
dizziness.  However, none of this medical evidence is so 
significant that it must be considered to fairly decide the 
merits of the Veteran's claim, since it does suggest the 
claimed vertigo, or a disability manifested by vertigo, is 
etiologically related to service, increased in severity 
during service, or is etiologically related to the Veteran's 
service-connected hearing loss or tinnitus.  Therefore, the 
medical evidence added to the record is not material.

The Veteran's current statements to the effect that his 
claimed vertigo was caused or worsened by service, or by a 
service-connected disability, or exposure to herbicides, is 
of no probative value because where resolution of the issue 
on appeal turns on a medical matter unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  Hickson v. West, 11 
Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection has not been received.  

Effective Dates of Service Connection

Legal Principles

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of award 
based on an original claim for service connection, "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110.  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on an original claim "will be 
the date of receipt of the original claim or the date the 
entitlement arose, whichever is later."   38 C.F.R. § 3.400 
(emphasis added).  

In an original claim for service connection, the date that 
supporting evidence is received is irrelevant when 
considering the effective date of the award.  McGrath v. 
Gober, 14 Vet. App. 28 (2000).  

Effective Date: Residuals of Medial Collateral Ligament 
Strain of the Left Knee

The Veteran asserts entitlement to an effective date earlier 
than February 12, 1992, for the grant of service connection 
for residuals of a medial collateral ligament strain of the 
left knee.

Review of the record shows the Board issued decisions in 
April 1982 and March 1984 denying service connection for the 
Veteran's left knee disorder.  The Veteran submitted a 
request for reconsideration, but the Chairman of the Board of 
Veterans' Appeals notified the Veteran by letter in June 1984 
that the Board's decision had been reviewed and 
reconsideration was not warranted.

The Veteran filed a petition to reopen the claim in January 
1991, which was denied in an unappealed RO rating decision 
issued in April 1991.  The Veteran's next request to reopen 
the claim was received on February 12, 1992, and an RO rating 
decision in September 1993 reopened the claim and granted 
service connection effective from February 12, 1992, the date 
the new claim was received.  

The Board notes at this point that where a prior unappealed 
decision becomes final and binding on a veteran, the 
effective date of a subsequent award of service connection is 
the date of receipt of a reopened claim, not the date of 
receipt of the original claim.  Sears v. Principi, 16 Vet. 
App. 244 (2002); Melton v. West, 13 Vet. App. 442 (2000).  
Accordingly, the effective date for service connection cannot 
be earlier than February 12, 1992, the date of receipt of the 
reopened claim, unless there is an unadjudicated formal or 
informal claim during the period between April 1991 (the last 
final denial) and February 1992 (the current effective date 
of service connection).

Any communication or action indicating an intention to apply 
for one or more benefits under the laws administered by VA 
from a claimant, his or her duly appointed representative, a 
Member of Congress, or some person acting as next friend of 
the claimant who is not sui juris, may be considered an 
informal claim.  Such an informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155; Kessel v. West, 13 Vet. 
App. 9 (1999).  A VA medical examination report will be 
accepted as an informal claim for benefits once a formal 
claim for pension or compensation has been allowed, or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable to a 
degree.  38 C.F.R. § 3.157(b).  The date of outpatient or 
hospital examination, or date of admission to a VA or 
uniformed services hospital, will be accepted as the date of 
receipt of the claim.

VA is required to identify and act on an informal claim.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
However, an informal claim must be in writing; oral informal 
claim does not suffice.  Rodriguez v. West, 189 F.3d 1351 
(Fed. Cir. 1999).  Before VA can adjudicate an original claim 
for benefits, the claimant must submit a written document 
identifying the benefit sought and expressing some intent to 
seek it.  Rodriguez; Brannon v. West, 12 Vet. App. 32 (1998).

In this case the Board has carefully reviewed the record for 
all documents pertaining to the period from April 1991 to 
February 1992 and finds nothing that qualifies as an informal 
claim for service connection for the left knee.

The Board acknowledges the Veteran's contention that earlier 
effective date of service connection should be warranted 
because he had earlier claims that had been denied.  However, 
the effective date of service connection for a reopened claim 
cannot be the date of receipt of the claim that was 
previously and finally denied.  Lalonde v. West, 12 Vet. App. 
377, 382 (1999) (holding that "the effective date of award 
for service connection is not based on the date of earliest 
medical evidence demonstrating a causal connection, but on 
the date that the application on which service connection was 
eventually awarded was filed with VA").

In that regard, the Board notes that an application that had 
been previously denied cannot preserve an effective date for 
a later grant of benefits based on a new application.  "The 
fact that the appellant had previously submitted claim 
applications, which had been denied, is not relevant to the 
assignment of an effective date based on a current 
application."   Wright v. Gober, 10 Vet. App. 343, 346-47 
(1997).
 
Accordingly, the Board must conclude that the preponderance 
of the evidence is against this claim.
  
Effective Date: Ligament Laxity of the Left Knee

The Veteran asserts entitlement to an effective date earlier 
than April 23, 2009, for the grant of service connection for 
ligament laxity of the left knee.

The Veteran's ligament laxity was granted separate 
compensation as secondary to the service-connected residuals 
of a medial collateral ligament strain of the left knee.  As 
the effective date of service connection for that disability 
is February 12, 1992, the Board will consider whether there 
was a separately compensable manifestation of ligament laxity 
of the left knee between that date and April 23, 2009.

Historically, the Veteran had a VA examination of the knee in 
August 1981 in which he complained the knee would "slip to 
the left" but the knee was stable in all planes on 
examination.  Similarly, the Veteran presented to the VA 
clinic in November 1982 complaining of the knee "giving 
way;" the Veteran was observed to be wearing a hinged knee 
brace but on examination the knee was stable to valgus and 
varus stress on extension and flexion.

The Veteran had a VA joints examination in January 1992 in 
which he reported occasionally wearing a knee brace, but 
there was no instability on examination.  Similarly, he had 
VA joints examinations in January 1993, April 1993, and 
December 1997 in which no instability was found on 
examination.

A VA orthopedic examination in June 2000 noted 
"w/instability" but did not further define the nature of 
such instability during the course of the examination.

In December 2004 the Veteran was afforded a VA compensation 
and pension (C&P) examination in which he reported his knee 
would come "out of joint" with associated swelling and 
severe pain; he would then have to lie around for a couple 
days until the swelling went down.  He endorsed wearing a 
brace that seemed to stabilize his knee and reported 
experiencing instability without his brace.  On examination 
there was no significant swelling or joint effusion of the 
left knee and McMurray test was negative.  The examiner found 
no instability during range of motion testing and found no 
evidence of any significant or gross instability or 
subluxation of the Veteran's left knee; similarly, the 
examiner did not find any locking of the left knee.  

The Veteran had a private examination in June 2006 in support 
of his claim for SSA disability benefits.  The examiner noted 
"mild" limitation of motion of the left knee, but the 
examination report is silent in regard to any current 
instability or locking.

Based on the evidence above, the Board finds no clinical 
basis for finding a separately compensable manifestation of 
ligament laxity of the left knee prior to April 23, 2009.  

The Board notes that the Veteran has consistently complained 
of instability and locking of the knee.  A layperson is 
competent to testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, the Board has 
found the objective medical findings to be more probative 
than the Veteran's statements.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
this claim.





Evaluation of Service-Connected Disabilities

General Legal Principles

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, 38 C.F.R. 
§ 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2009).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities except 
as discussed below.  

Evaluation of Residuals of Medial Collateral Ligament Strain 
of the Left Knee

Under the criteria of DC 5257, recurrent subluxation or 
lateral instability of the knee warrants a 10 percent 
evaluation for impairment to a slight degree, a 20 percent 
evaluation for impairment to a moderate degree, or a 30 
percent evaluation for impairment to a severe degree.

Under the criteria of DC 5258, dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion 
into the joint warrants a 20 percent evaluation.  

Under the criteria of DC 5259, symptomatic removal of 
semilunar cartilage warrants a 10 percent evaluation.

Under the criteria of DC 5260, limitation of flexion of a leg 
warrants a noncompensable evaluation if flexion is limited to 
60 degrees, a 10 percent evaluation if flexion is limited to 
45 degrees, a 20 percent evaluation if flexion is limited to 
30 degrees or a 30 percent evaluation if flexion is limited 
to 15 degrees.  

Under the criteria of DC 5261, limitation of extension of a 
leg warrants a noncompensable evaluation if extension is 
limited to 5 degrees, a 10 percent evaluation if extension is 
limited to 10 degrees, a 20 percent evaluation if extension 
is limited to 15 degrees, a 30 percent evaluation if 
extension is limited to 20 degrees, a 40 percent evaluation 
if extension is limited to 30 degrees or a 50 percent 
evaluation if extension is limited to 45 degrees.  

The VA General Counsel has held that separate ratings under 
DC 5260 (limitation of flexion) and DC 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint; see VAOGCPREC 9-2004 (September 17, 2004).  Also, 
a claimant can have separate ratings for limitation of motion 
under DCs 5260 and/or 5261, and for recurrent subluxation or 
lateral instability under DC 5257.

VA X-ray of the left knee in November 1990 showed apparent 
degenerative changes in the tibia but was otherwise negative 
(no evidence of intraarticular loose body, joint effusion or 
soft tissue masses).

The Veteran had a VA joints examination in January 1992 in 
which he complained of occasional pain in the left knee.  He 
endorsed occasional use of a knee brace.  On examination the 
Veteran was observed to have normal gait without support and 
to sit and stand without difficulty.  No limitation of motion 
or pain on motion was noted.  There was no swelling, 
deformity or instability.  Range of motion of the left knee 
was flexion to 110 degrees and extension to 0 degrees.  The 
diagnosis was status post trauma to the left knee with 
subsequent development of chondromalacia patella and 
resultant pain, rule out degenerative joint disease (DJD) of 
the left knee.

The Veteran had another VA joints examination in January 1993 
in which he complained of constant pain and occasional 
swelling of the left knee.  He endorsed occasional use of a 
knee brace.  The Veteran was observed to have normal gait 
without support and to sit, stand dress and undress, and 
climb on and off the examination table without difficulty.  
There was no obvious pain on motion or limitation of motion, 
and no tenderness of palpation of the patella.  Muscle 
strength of the left thigh was good and there was no 
indication of atrophy.  There was no swelling, deformity or 
instability.  Range of motion was flexion to 110 degrees and 
extension to 0 degrees.  Diagnosis was status post trauma to 
the left knee with subsequent chondromalacia of the left 
patella by history, with secondary pain of the left knee, 
rule out DJD of the left knee.  However, X-ray of the left 
knee in January 1993 was normal.

The Veteran had another VA joints examination in April 1993 
in which he complained of constant pain in the left knee and 
occasional swelling of the left knee; he reported the kneecap 
had "worn out the gristle."  His only complaint was pain.  
The Veteran was observed to have normal gait without support 
and to sit, stand dress and undress, and climb on and off the 
examination table without difficulty.  There was no obvious 
pain on motion or limitation of motion, although the Veteran 
claimed tenderness to palpation over the patella.  There was 
no swelling, deformity or instability, and the Veteran had 
good strength versus hand resistance in flexing.  Range of 
motion was flexion to 110 degrees and extension to 0 degrees.  
Diagnosis was status post trauma to the left knee by history, 
status post chondromalacia of the left patella by history, 
and rule out DJD of the left knee.  X-ray in April 1993 
showed post-traumatic deformity of the left proximal tibia 
and bony exostosis along the medial aspect of the left tibia, 
but no other significant abnormalities. 

The Veteran was afforded a VA joints examination in December 
1997 in which he complained of constant knee pain and that 
his left knee would go out on him.  He reported that the 
cartilage under the kneecap was "worn out."  He had some 
knee pain at the time of the examination.  He reported relief 
with Tylenol.  The examiner noted that the Veteran had a 
normal gait.  There were no tenderness to palpation of the 
left knee, no swelling, no deformity, and no instability.  
Range of motion was from 0 degrees of extension to 115 
degrees of flexion.  The diagnosis was persistent left knee 
pain post-injury, and also diagnosis of kneecap cartilage 
degeneration.

The Veteran was afforded another VA orthopedic examination in 
June 2000.  He reported pain with awkward movement or 
pivoting of the left leg, prolonged walking, standing, and 
ascending and descending stairs.  He frequently used a brace 
on his left knee when anticipating exertional activities.  He 
took over the counter Tylenol for symptoms relief and may use 
a cane during flare-ups.  Physical examination revealed that 
his left knee was intact with old healed arthroscopic scars 
that were barely visible with good adherence.  Instability 
was noted, but the Veteran had no crepitus or edema.  Passive 
range of motion was from 0 degrees of extension to 128 
degrees of flexion.  Active range motion with two repetitions 
was from 0 degrees of extension to 124 degrees of flexion.  
Active range of motion with resistance was from 10 degrees of 
extension to 112 degrees of flexion.  The Veteran verbalized 
retropatellar pain during upper and lower 20 percent of 
active motion with resistance.  The Veteran's endurance was 
good, with the right knee better than the left knee.  During 
flare-ups the Veteran experienced an increase in 
retropatellar pain with a decrease in range of motion and 
endurance.  Diagnosis was left knee with mild degenerative 
joint disease confirmed by X-ray.

In December 2004 the Veteran was afforded a VA compensation 
and pension (C&P) examination.  The Veteran reported that he 
drove a tow truck and did fairly well, as he did not need to 
stand except for when he had to hook up a vehicle to the tow 
truck.  He reported occasional flare-ups if he made awkward 
steps; this would result in his knee coming "out of joint" 
and in swelling and severe pain; he would then have to lie 
around for a couple days until the swelling went down.  He 
wore a brace that seemed to stabilize his knee.  He took 
Tylenol every four hours for pain.  He reported instability 
without his brace.  He used a cane at home and would have to 
use the cane during flare-ups.  With regard to repetitious 
activities, he stated that after 2 to 3 songs of dancing he 
would have to get off his feet due to left knee pain.  
Jogging or running resulted in left knee pain and swelling.

The examiner noted the Veteran walked across the room with a 
very slight limp reporting some pain in the back of his left 
knee.  When standing, there was some pronation of his feet.  
He was able to squat with his knees flexed to 100 degrees, 
but had to hold onto the examination table for balance after 
a few seconds.  While sitting in a chair, his motor function 
was 5 out of 5; however, repetitious flexion and extension 
caused increased discomfort and he did not move his knee as 
vigorously.  He got up onto the examination table by himself 
and sat there with his knee flexed to 90 degrees. His 
ligaments were intact at 90 and 30 degrees of flexion.  There 
was no significant swelling or joint effusion of the left 
knee.  McMurray test was negative.  There was some grinding 
sensation when the patella was pushed against the femoral 
condyles, but no noticeable pain was seen.

The examiner noted full extension of each knee with 130 
degrees of flexion of the left knee with tighter or some 
resistance beyond 110 degrees.  The Veteran did not complain 
of pain during testing, but reported that his left knee was 
"looser" than the right.  The examiner found no 
incoordination, instability, or excessive fatigability during 
range of motion testing.  However, the left lower extremity 
appeared less strong than the right.  The examiner observed 
that the Veteran was able to get off the examination table 
without obvious problems and put his trousers, socks, and 
shoes on without problems; he left the office and walked down 
the hall without any assistive aids although a "slight 
wobble to his gait" was noted.  He did not appear to be in 
pain.

The examiner noted that he reviewed the Veteran's claims 
folders in connection with the examination.  The examiner 
found no evidence of any significant or gross instability or 
subluxation of the Veteran's left knee; similarly, the 
examiner did not find any locking of the left knee.  There 
seemed to be more resistance on full flexion of the left knee 
compared to the right knee joint; however, the examiner noted 
that he could not find any objective evidence of pain and 
could not assess the extent of any pain.  However, the 
Veteran subjectively complained of pain or discomfort on 
fully flexing the left knee.  The Veteran had about 1/2 inch 
less circumference of the left thigh compared with the right 
thigh.  While the Veteran described flare-ups, the examiner 
noted that it would be speculation to say how much loss of 
flexion would occur during flare-ups.  Based on the Veteran's 
history, current examination, and review of the claims 
folders, the examiner felt that prolonged standing and weight 
bearing on the left knee would likely cause flare-ups of the 
Veteran's left knee condition.  A job requiring repeated or 
repetitious squatting, kneeling, climbing, and getting into 
tight places would likely affect his left knee condition and 
cause flare-ups.  X-ray examination of the left knee in 
December 2004 revealed early degenerative changes with 
lateral compartment osteophytes and small posterior patellar 
osteophytes, as well as left proximal tibia focal exostosis.

The Veteran had a private examination in June 2006 in support 
of his claim for SSA disability benefits.  The Veteran 
reported history of left knee pain for 35-40 years, left knee 
swelling, a burning sensation, occasional heat and pain on 
walking more than 2-3 blocks, and discomfort on standing more 
than 15 minutes, climbing any number of stairs, or bending 
the knee.  He endorsed using a cane to support the left knee 
but stated he could walk short distances without the cane.  
He also endorsed stiffness of the left knee on sitting more 
than 30-60 minutes.  On examination there was mild limitation 
of motion (flexion to 100 degrees).  The Veteran did not need 
a cane to transfer or to ambulate; he was noted to be keeping 
his left leg in a mildly distorted position to compensate for 
his left knee disorder.  X-ray of the left knee showed no 
fractures or dislocations, but showed tricompartmental 
spurring, questionable small effusion and exostosis in the 
medial tibia.  The examiner characterized the left knee 
disorder as a "mild limitation in range of motion."
  
An SSA disability determination dated in July 2006 granted 
disability for "other and specified arthropathies" (primary 
diagnosis) and for disorders of the back discogenic and 
degenerative (secondary diagnosis) effective from January 
2005, the Veteran having reported he ceased working at that 
time because his truck had been repossessed and the doctors 
at VA did not want to replace his kneecap.  

The Veteran's most recent VA orthopedic examination was 
performed in May 2009 in which he reported that if made a 
misstep his knee would go backward (hyperextend) and lock in 
that position.  The examiner reviewed the claims files and 
noted the history of the Veteran's left knee disorder in 
detail.  The examiner noted the Veteran had retired from his 
job as tow truck operator and was now living on SSA benefits.  
The Veteran reported flare-up of his knee problem once per 
month; symptoms had alleviated after he stopped working.  He 
avoided bending and stooping in his daily activities and 
would usually just sit around and watch TV due to his knee 
pain.  

On examination the Veteran got up from his chair and 
ambulated around the room without assistive devices but with 
a slight limp; he tended to externally rotate the left foot 
to provide more stability.  He was able to stand on the left 
and right feet alternately to disrobe.  There was instability 
on examination (rated separately; see below).  Range of 
motion of the left knee was extension to 0 degrees and 
flexion to 120 degrees with no further loss with repetitive 
motion; the last 5 degrees of flexion produced some 
discomfort but there was no objective evidence of pain. 
McMurray test was negative.  Active flexion and extending of 
the knees against varying degrees of resistance produced no 
changes in degrees of motion but elicited report of a little 
discomfort under the kneecap and in back of the knees.  There 
was mild crepitus of the left patello-femoral joint.  The 
examiner did not find any incoordination or excessive 
fatigability.  On performing motor function tests the left 
lower extremity (LLE) was weaker than the right lower 
extremity (RLE) but there was no objective evidence of pain 
being a factor in that observation.  The examiner did not 
detect any increased pain, incoordination or fatigability, or 
decreased range of motion, with repetitive movements.  When 
sitting in a chair, motor function was 5/5 but repetitious 
flexion and extension caused increased discomfort and the 
Veteran did not move his knee as vigorously.  There was some 
facial grimacing with discomfort.  The examiner diagnosed 
mild degenerative arthritis of the right knee joint and 
moderate degenerative arthritis of the left knee joint. 

On review of the evidence above the Board finds the Veteran's 
left knee disability has more closely approximated the 
criteria for the currently-assigned 20 percent rating than 
any potentially applicable higher rating.  The Veteran's 
range of motion prior to onset of pain has always been 
extension not limited to more than 5 degrees and flexion has 
always been greater than 60 degrees.  The Board has 
considered the DeLuca factors.  However, examiners have 
elicited minimal additional impairment of function or motion 
due to pain, fatigability, incoordination or weakness on 
examination.  Therefore, the disability does not warrant a 
compensable rating for limitation of extension or more than a 
20 percent rating for limitation of flexion.  Rating by 
analogy to DC 5258 (dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint) describes the Veteran's complaints fairly accurately, 
but the maximum evaluation under this DC is the currently-
assigned 20 percent.  Separate ratings under DC 5258 and DC 
5260 (limitation of flexion) are not warranted because the 
impairment contemplated by those DCs is not separate and 
distinct.  

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above the 
Board has considered the lay evidence submitted by the 
Veteran in the form of correspondence complaining of his 
symptoms, including during reported flare-ups.  However, even 
affording the Veteran full competence in reporting his 
subjective symptoms, nothing in those reports demonstrates 
entitlement to a schedular rating in excess of 20 percent 
under any applicable diagnostic code.

Extra-schedular evaluation, "staged rating" and other 
considerations are discussed below.  
  
Initial Evaluation of Ligament Laxity of the Left Knee

As noted above, recurrent subluxation or lateral instability 
of the knee warrants a 10 percent evaluation for impairment 
to a slight degree, a 20 percent evaluation for impairment to 
a moderate degree, and a 30 percent evaluation for impairment 
to a severe degree.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Veteran's most recent VA orthopedic examination was 
performed in May 2009.  The Veteran reported that if he made 
a misstep his knee would go backward (hyperextend) and lock 
in that position.  The Veteran was observed to externally 
rotate the left foot in order to give the knee some support 
and thus keep the knee from hyperextending.  On examination 
there was 1+ collateral ligament laxity of the left knee 
compared to very little in the right, and very minimal 
anterior cruciate ligament (ACL) laxity of each knee.  The 
examiner was unable to produce actual locking on examination.  
There was no gross instability or gross looseness.  

On review of the medical evidence above the Board finds the 
disability picture presented by the Veteran's ligament laxity 
most closely approximates a "slight" level of disability.  
Laxity was only 1+ on examination and ACL laxity was 
characterized as "very minimal."  Examination did not 
reproduce locking, and the examiner specifically stated 
findings of no "gross" instability or looseness.  There is 
accordingly no basis on which the Board can find the 
instability to more nearly approximate moderate than slight

Extra-schedular evaluation, "staged rating" and other 
considerations are discussed below.  
     
Evaluation of Bilateral Hearing Loss Disability

Disability ratings for hearing loss disability are derived 
from mechanical application of the rating schedule to the 
numeric designations resulting from audiometric testing.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity 
levels based upon average puretone thresholds and speech 
discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the row and column 
intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on puretone threshold average.  Table 
VIa is used when the examiner certifies that the use of the 
speech discrimination test is not appropriate due to language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of § 4.86.   
38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz and divided by four.  This average is used in all 
cases (including those of § 4.86) to determine a Roman 
numeral designation from Tables VI and VIa.  38 C.F.R. 
§ 4.85(d).

Table VII, "Percentage Evaluations of Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment in each 
ear.  The horizontal rows represent the ear having better 
hearing and the vertical columns represent the ear having the 
poorer hearing.  The percentage evaluation is located at the 
point where the row and the column intersect. 38 C.F.R. 
§ 4.85(e).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows.

(a)  When the puretone thresholds at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b)  When the puretone thresholds are 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral; the numeral will 
then be elevated to the next higher Roman numeral. Each ear 
will be evaluated separately.  38 C.F.R. § 4.86.

In a December 1997 VA audiological examination, the Veteran's 
puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
45  
55  
65  
65
58
LEFT
N/A
40
50
65
45 
50

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The audiologist's diagnosis was mild-to-moderately severe 
sensorineural hearing loss (SNHL).

The report of a July 2000 VA audiological evaluation notes 
the Veteran had puretone thresholds as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
55 
60  
65  
65
61
LEFT
N/A
40  
55  
60  
50  
51

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
The audiologist's diagnosis was mild-to-severe SNHL 
bilaterally.

The Veteran was afforded a VA audiological examination in 
December 2004. Puretone thresholds were as recorded as 
follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
55  
65  
70  
65
64
LEFT
N/A
45  
55  
60  
60  
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
Diagnosis was mild-to-moderately severe SNHL in the right ear 
and moderate-to-moderately severe SNHL in the left ear.

The Board notes at this point that in the three audiological 
evaluations above, application of the puretone thresholds to 
Table VI results in a Level II impairment in the right ear 
and a Level I impairment in the left ear.  Application of a 
Level II and a Level I impairment to Table VII results in a 
noncompensable rating.

The most recent VA audiological evaluation was performed in 
May 2009.  Puretone thresholds were as recorded as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
 55 
55  
65  
60
59
LEFT
N/A
40  
55  
60  
55  
52

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 94 percent in the left ear.  
Diagnosis was normal-to-moderately severe SNHL bilaterally.  
The audiologist stated the disability caused significant 
effect on occupation due to hearing difficulty but no effect 
on the Veteran's usual daily activity.

In the May 2009 audiological evaluation above, application of 
the puretone thresholds to Table VI results in a Level III 
impairment in the right ear and a Level I impairment in the 
left ear.  Application of a Level III and a Level I 
impairment to Table VII results in a noncompensable rating.

The Court has held that, "in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report." Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007).  The May 2009 examination report is in compliance 
with this decision.

On review, the Veteran has had four VA audiological 
evaluations during the course of the appeal; as noted above, 
the findings on all four of those evaluations result in 
noncompensable evaluation when the puretone averages are 
applied to the rating schedule.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer, 7 Vet. App. 379, 
384; Falzone, 8 Vet. App. 398, 403; Caldwell, 1 Vet. App. 
466.  However, the rating schedule for hearing loss is a 
reasonable exercise of the Secretary's rulemaking authority.  
Martinak v. Nicholson, 21 Vet. App. 447.  Whereas the 
Veteran's hearing loss has not been shown by medical or lay 
evidence to be worse than that measured during audiological 
evaluation, the lay evidence does not support a claim for 
rating higher than that currently assigned.

In sum, the Board finds a schedular compensable evaluation 
for bilateral hearing loss disability is not warranted.  
   
Extra-schedular evaluation, "staged rating" and other 
considerations are discussed below.  

Additional Considerations

The Board has considered whether "staged ratings" may be 
applied in this case.  See Fenderson v. West, 12 Vet App 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, 
review of the file does not show that the criteria for higher 
evaluation were met at any time during the period under 
review for any of the three service-connected disabilities 
herein evaluated.  Accordingly, "staged ratings" are not 
for application.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required any hospitalizations for the service-connected 
disabilities on appeal, and that the manifestations of those 
disabilities are those specifically contemplated by the 
schedular criteria.  Although the May 2009 examiner stated 
that the hearing impairment caused a significant effect on 
occupational functioning, the fact remains that the Veteran's 
hearing impairment is specifically contemplated by the 
schedular criteria.  There are no unusual or exceptional 
factors presented in this case.  In sum, there is no 
indication that the average industrial impairment from the 
hearing loss disability would be to a compensable degree or 
that the average industrial impairment from the other 
disabilities at issue would be in excess of that contemplated 
by the assigned ratings.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.

The Court has recently held that a request for a total 
disability evaluation based upon individual unemployability 
(TDIU), whether expressly raised by a claimant or reasonably 
raised by the record, is an attempt to obtain an appropriate 
rating for disability or disabilities, and is part of a claim 
for increased compensation.  There must be cogent evidence of 
unemployability in the record.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. 
Cir. 2009).  

In this case the Veteran does not contend, and the evidence 
does not show, that his service-connected disabilities, 
alone, render him unable to obtain and maintain substantially 
gainful employment; the Board notes in that regard that the 
Veteran was granted SSA disability benefits due to a 
combination of his service-connected left knee disability and 
his nonservice-connected back disorder.  Accordingly, Rice is 
not for application.


                                                                               
(CONTINUED ON NEXT PAGE)



ORDER

As new and material evidence has not been received, reopening 
of the claim for service connection for vertigo is denied.

An effective date earlier than February 12, 1992, for the 
grant of service connection for residuals of a medial 
collateral ligament strain of the left knee is denied.

An effective date earlier than April 23, 2009, for the grant 
of service connection for ligament laxity of the left knee is 
denied.

A disability rating in excess of 20 percent for residuals of 
a medial collateral ligament strain of the left knee is 
denied.

An initial disability rating in excess of 10 percent for 
ligament laxity of the left knee is denied.

A compensable disability rating for bilateral hearing loss 
disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


